Citation Nr: 0704141	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran and his wife testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's left knee disability is due to any incident or 
event in active military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in October 2002, November 2002, and October 2003 
which asked him to submit certain information, and informed 
him of VA's responsibility concerning obtaining evidence to 
substantiate his claim.  It must be noted that the October 
2002 and November 2002 letters were sent to the veteran 
before initial consideration of his claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what he needed to substantiate his claim on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
on appeal.

With respect to VA's duty to assist the veteran, the RO has 
obtained and associated with the claims file the veteran's 
service medical and personnel records, VA outpatient records, 
and a September 2006 VA medical expert opinion.  The veteran 
also has submitted private medical records and an October 
2005 private medical opinion.  In addition, the veteran 
submitted lay statements in support of his claim.  VA 
obtained a medical opinion in connection with his claim.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, supra.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  However, he 
has not been provided notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection for the claim on appeal is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
these elements.

II.  Analysis

The veteran claims that he developed a left knee disability 
as a result of an injury sustained during service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002). Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the August 2005 Board hearing, the veteran testified 
that his current left knee disability was a result of an 
injury sustained during training at Fort Benning, Georgia, 
while he was in Airborne training school.  He stated that he 
was permanently disqualified from training for airborne 
qualification on December 5, 1967, due to a knee injury.  He 
testified that after he injured his knee, he went to the 
dispensary and was then sent back to the unit to see if his 
knee would get better.  He further stated that his knee did 
not get better, so he was sent home for 14 days leave and 
then on to Vietnam.  He contends that he has continued to 
suffer with a left knee disability since service.

The service medical records are silent for any complaints, 
findings or diagnosis of left knee pain or a left knee 
condition.  The clinical evaluation of the veteran's lower 
extremities were normal at the time of the February 1969 
separation examination.  Furthermore, the veteran denied 
having or ever having had swollen or painful joints, 
arthritis or "trick" or locked knee on a contemporaneous 
report of medical history.  

The service personnel records reflect that in November 1967 
the veteran was issued a certificate that he met all the 
requirements medically for airborne training.  His 
qualification record reflects that the veteran was 
permanently disqualified from airborne training on December 
5, 1967.  The service records do not indicate the reason the 
veteran was disqualified other than due to Army regulation AR 
611-7.  However, the U.S. Army Enlisted Records and 
Evaluation Center has been unable to confirm that this 
regulation demonstrates disqualification due to disability.  

The first objective evidence of complaints of left knee pain 
is found in February and June 1987 private medical records.  
In the February 1987 record, the veteran complained of a 
swollen left knee, with an onset about 10 days earlier.  It 
was noted that the veteran reported no known history of 
trauma.  The June 1987 record reflects that the veteran 
recalled that approximately ten years ago, he injured his 
knee and had a cortisone injection with no problems since 
then.  He stated that he had injured his left knee playing 
basketball in college 25 years ago, but it had not caused any 
problems up until this time.  It was also noted that the 
veteran had phlebitis in both legs, the first time was ten 
years ago.  The impression was probable medical meniscus tear 
versus degenerative arthritis of the knee, early.  

A June 1988 private radiology report of the left knee 
reflects no fracture or other bony, joint or soft tissue 
abnormalities.  

An October 2001 private medical record from Dr. J. Tippett 
reflects that the veteran was seen with complaints of pain 
and stiffness in both knees.  The veteran stated that 10 
years ago he had his knees injected and had not had any 
problems since that time.  Radiographs revealed he had some 
narrowing of the medial joint space on the right and left.  A 
November 2001 MRI of the left knee revealed torn lateral 
meniscus and chondromalacia medial compartment.  That same 
month, the veteran underwent left knee arthroscopy.

A May 2003 VA outpatient record reflects the first time that 
the veteran complained of left knee pain that he related to 
an accident in jump school training in the military in 1967.  
Impression was degenerative changes of the knees, 
bilaterally.  

In an October 2005 letter, D. A. Camarata, M.D. FAAOS, stated 
that the veteran had a longstanding history of pain and 
difficulty associated with his left knee joint.  He wrote 
that the veteran sustained a significant knee injury to his 
left knee when he was in airborne training school in the Army 
which he believed was in 1968.  At that time, he did seek 
treatment and apparently was diagnosed with a torn meniscus 
and possibly a torn ligament in his knee.  This was treated 
expectantly with range of motion, physical therapy, and the 
like.  The veteran has developed significant degenerative 
joint disease in his left knee.  He has not developed 
degenerative joint disease in his right knee.  He underwent a 
number of surgeries for the left knee and he was told he had 
bone-on-bone deformity in the knee from the arthroscopy.  He 
subsequently underwent left total knee replacement.  He has 
developed significant swelling in the left knee with pain 
secondary to the swelling recently.  The physician stated 
that they were writing in regard to the origin of the 
veteran's degenerative change in arthritis.  It is certainly 
likely that the arthritic change was significantly 
precipitated by and/or caused by the veteran's injury while a 
young man in airborne training school.  It is not uncommon to 
develop traumatic arthritis after cartilaginous and 
ligamentous injury.  It is likely that this is what happened 
to the veteran as well.  

The Board sought a VA medical expert opinion in May 2006.  In 
September 2006, the Board received an opinion from an 
orthopedic specialist.  The physician noted the veteran's 
contention that his left knee disability was the result of an 
injury sustained during training at Fort Benning Georgia 
Airborne School.  He also noted that the veteran was 
permanently disqualified from training for airborne 
qualification on December 5, 1967 and that the veteran 
claimed it was due to a knee injury.  After providing a very 
thorough summary of the pertinent evidence in the claims 
file, the VA physician opined that the most likely etiology 
of the veteran left knee disorder was repetitive traumas 
starting with playing basketball in college and subsequent 
trauma over the years.  The VA physician stated that the 
veteran's documented history, including the service medical 
records and claims file, was not consistent with a knee 
disability that stems from a single injury or a developmental 
pathology.   In addition, addressing the October 2005 private 
physician's statement that it was not uncommon to develop 
traumatic arthritis after cartilaginous and ligament 
injuries, the VA physician pointed out that there was no 
documentation in the veteran's record that such an injury was 
sustained while on active service.  The VA physician opined 
that it was as likely as not that the veteran's current left 
knee disability was not the result of any event in service.  
The VA physician stated that this has been substantiated by 
the medical record review and claims file review above.  

The Board has carefully reviewed the evidence of record, 
include the veteran's and his wife's testimony at the August 
2005 hearing, and finds that service connection is not 
warranted for the veteran's claim of entitlement to service 
connection for a left knee disability as the preponderance of 
the evidence demonstrates that there is no nexus between any 
current left knee disability and service, to include any 
alleged injury therein.  In fact, the most persuasive medical 
evidence on the question of medical etiology of the 
disability under consideration weighs against the claim.

As noted above, the veteran's service medical records do not 
reflect any evidence that the veteran complained of, was 
treated for, or was diagnosed with a left knee disability in 
service.  The veteran is a combat veteran, and he has alleged 
he is entitled to the application of the provisions under 
38 U.S.C.A. § 1154(b).  That section does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service while engaging in 
combat.  Id.  Here, the veteran has not alleged that he 
injured his left knee while engaging in combat.  Rather, he 
has asserted that he injured it while in training.  Thus, the 
provisions of that statute do not apply.  See 38 U.S.C.A. 
§ 1154(b).

Nevertheless, the veteran is competent to allege he sustained 
an injury to his left knee during service.  However, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran sustained an injury to the extent 
that he alleges for several reasons.  First, there is no 
objective evidence to document any specific injury to the 
left knee during airborne training.  Second, at separation 
from service, he denied any history of "'trick' or locked 
knee."  He had the wherewithal to report a medical history 
of mumps, hay fever, and foot trouble.  Had his knee been 
injured, particularly to the extent he alleges, it would be 
very likely he would have indicated such injury at 
separation.  The Board accords more probative value to 
statements made contemporaneously to service than statements 
made decades after the veteran's discharge from service.  
Third, the first objective medical evidence of complaints and 
findings related to the left knee was in February 1987, more 
than 17 years after discharge from service.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability are factors 
that weigh against a claim of service connection. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board also notes that, 
even though degenerative arthritis is a disability for which 
service connection may be presumed pursuant to 38 C.F.R. § 
3.309, it must be diagnosed to a compensable degree within 
one-year of the veteran's separation from service.  See 
38 C.F.R. § 3.307.  In this case, however, as degenerative 
arthritis of the left knee was first diagnosed 17 years after 
separation, service connection on a presumptive basis is not 
warranted.  Accordingly, the Board does not accept the 
veteran's assertions of having sustained a severe in-service 
left knee injury.

Significantly, the only medical opinion that tends to support 
the claim is the October 2005 opinion from Dr. D. A. Camarata 
that it was "certainly likely" that the veteran's arthritic 
change was caused by his injury in service which developed 
after his cartilaginous and ligamentous injury.  The Board 
finds that this evidence is not persuasive, as it is clear 
that this opinion is based solely on the veteran's own 
reported history, which history the Board has determined is 
not accurate.  A medical opinion can be no better than the 
facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).

By contrast, the Board finds the September 2006 VA medical 
expert opinion constitutes the most probative opinion on the 
question of etiology of the veteran's current left knee 
disability.  That opinion is more definitive; further, the VA 
examiner had an opportunity to review all of the veteran's 
medical records, and his examination report and opinion 
indicate that a thorough review was undertaken.  Also, his 
opinion addresses specific information from the veteran's 
service records and post-service medical records.  
Additionally, the Board also finds such opinion persuasive on 
the question of etiology of the veteran's current left knee 
disability because the rationale underlying the opinion is 
reasonable and consistent with the evidence of record.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal. 
The Board does not doubt the sincerity of the veteran's 
beliefs that his current left knee disability is medically 
related to his military service.  However, as noted above, 
the claim on appeal turns on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the veteran simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
For these reasons, the veteran's own assertions as to the 
etiology of his condition has no probative value.

The Board notes that it would appear that the VA examiner's 
opinion that it was "as likely as not that the patient's 
current left knee disability is not the result of any event 
in service" would place the evidence in equipoise, as his 
statement also indicates that it is as likely as not that the 
patient's current left knee disability was is the result of 
an event in service.  However, in responding to the question 
about what was the most likely etiology, the examiner was 
very clear that it was NOT from an injury in service.  It is 
for these reasons that the Board find that the preponderance 
of the evidence is against a nexus between the post service 
knee disability and service.

Under these circumstances, the Board concludes that the claim 
for service connection for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Service connection for a left knee disability is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


